El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
La parte apelada nos ha pedido que desestimemos el re-curso de apelación que se interpuso en este caso porque ha-biendo ordenado la corte inferior en 11 de agosto de 1919 qne el apelante presentara enmendado el pliego de excep-ciones y de exposición del caso no lo ha verificado a pesar *272dd tiempo transcurrido. Oponiéndose el apelante a la de-sestimación ha probado con certificación del secretario de la corte inferior que habiendo ordenado dicha corte que el ex-presado pliego fuera enmendado relacionando la prueba do-cumental de tal modo que este tribunal pudiese apreciar exac-tamente el contenido de los documentos, le pidió en 21 de ■agosto que le permitiese presentar una copia fiel y exacta de dicha prueba documental como complemento del pliego que tenía presentado, y habiendo accedido la corte a su solicitud le pidió después en 21 de noviembre que ordenase al apelado que uniera nuevamente al pleito ciertos documentos presen-tados por él como prueba, y que había desglosado, cuya mo-ción no ha sido resuelta todavía por la corte en Io. de abril corriente.
De los anteriores hechos resulta que si el pliego de ex-cepciones y de exposición del caso no ha sido enmendado pre-sentando una copia fiel y exacta de ciertos documentos se debe a que la corte inferior no ha resuelto la moción del apelante en que pidió ordenara a la parte apelada que uniera a los autos ciertos documentos que presentó como prueba, que alega fueron desglosados y, por tanto, la paralización en la presentación del pliego enmendado no se debe a haber de-jado transcurrir el apelante término alguno dentro del cual tuviera que cumplir lo que se le ordenó ni tampoco a no ha-ber proseguido su apelación con la debida diligencia o de buena fé, por lo que la regia 59 ele las de esta Corte Suprema invocada por la parte apelada no es de aplicación y debe-mos declarar sin lugar su moción de desestimación.

Sin lugar la, desestimación del recurso.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.